Citation Nr: 0208383	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  00-22 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

What evaluation is warranted for residuals of a left lower 
extremity gunshot wound from July 16, 1994?


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from August 1992 to July 1994.  

The appeal arises from the August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In December 1996, the Board remanded 
the case for development.  


FINDING OF FACT

Since July 16, 1994, the veteran's left lower extremity 
gunshot wound residuals have not been productive of 
persistent edema with statis pigmentation or eczema, more 
than a moderate muscle injury, more than moderate posterior 
nerve neuralgia, left ankle ankylosis, left knee ankylosis, 
or a limitation of left leg extension to 30 degrees. 


CONCLUSION OF LAW

The schedular requirements for a rating in excess of 30 for 
residuals of left lower extremity gunshot wound residuals 
since July 16, 1994 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp 2001); 38 C.F.R. §§ 4.7, 4.14, 
4.40, 4.45, 4.56, 4.59, Diagnostic Codes 5256, 5261, 5311, 
7121, 8725 (1996) (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In addition to his left lower extremity gunshot wound 
residuals, the appellant is service connected for a left 
ankle varus deformity.  The issue before the Board is limited 
to the rating assigned the gunshot wound.

Service medical records show that in January 1994 the veteran 
sustained a gunshot wound to the left lower extremity.  The 
bullet entered the anterior tibial area and exited at the 
posterior calf.  He was initially hospitalized overnight at a 
private facility and then received military outpatient 
follow-up.  However, due to persistent pain and numbness he 
was transferred to a Naval hospital for an overnight stay 
with a diagnosis of possible compartment syndrome.  Splinting 
and elevation did not relieve pain.  However, compartment 
pressures were obtained and were normal, so no surgical 
decompression was necessary. 

The veteran had a medical evaluation board in February 1994, 
in part for, his gunshot wound.  It was noted that the 
veteran continued to have difficulty with left ankle and foot 
motion because of calf pain, and that he had a persistent 
sensory deficit in the left foot's tibial nerve distribution.  
A peroneal nerve sensory deficit was, however, noted to have 
markedly improved over the prior two weeks.  The impression 
was left calf gunshot wound with neuropraxic tibial nerve 
injury.  The board added that it was impossible to predict 
the future duration of the sensory deficit associated with 
the gunshot wound.  

The service records reveal multiple physical therapy 
treatments.  By May 1994, however, an examiner found no 
gunshot wound atrophy or edema, 5-/5 strength, a full active 
range of plantar flexion and dorsiflexion motion, and a 
normal gait.  The therapist concluded that the maximal 
benefit had been achieved.  

In May 1994, another medical evaluation board report was 
prepared.  It noted a pre-service condition of an old 
premature distal tibial physeal arrest from a left ankle 
fracture at age 13, with resultant left ankle varus 
deformity.  Regarding the gunshot wound, the board assessed 
that there was no resulting residual neurovascular 
compromise.  The board attributed veteran's pain complaints 
to his ankle deformity.  

In September 1994, the veteran was seen by VA for complaints 
of left lower extremity pain and edema.  A history of gunshot 
wound was noted.  The veteran complained of intermittent pain 
and swelling since January 1994.  On examination, the gunshot 
wound scar was well healed, but the leg was slightly swollen 
and tender to touch.  Ambulation was within normal limits.  
X-rays of the tibia-fibula were normal. 

The veteran was seen for VA outpatient treatments in November 
1994 for complaints of pain and tingling numbness to the left 
heel status post gunshot wound.  On vascular examination, the 
veteran reported mild to moderate swelling by the end of the 
day.  He complained that the greater problem was sensitivity 
at the medial malleolar and instep areas which caused a lot 
of discomfort with prolonged standing.  He also reported that 
his left foot and calf felt heavy when walking.  He wanted to 
walk and jog to improve calf muscle tone.  On examination, 
there was significant weakness on adduction and abduction of 
the left great toe.  There were no tissue changes but there 
was pain on palpation to the left heel, with guarding and 
sensitivity to touch on the medial left foot and instep.  An 
ankle brachial index score was 1.10.  Pedal pulses were 3+.  
A venous duplex ultrasound showed no evidence of deep vein 
thrombosis, but there was reflux and sluggishness in the left 
popliteal and pedal veins.  The examiner assessed no arterial 
insufficiency, possible permanent nerve damage or reflex 
sympathetic dystrophy, or possible venous trauma.  

At a February 1995 VA outpatient treatment for left lower 
extremity gunshot wound residuals, it was noted that arterial 
examination was normal and there was no associated deep vein 
thrombosis.  There was mild venous insufficiency with edema 
at the end of the day.  There also was left foot weakness 
with abduction and adduction.  The veteran also complained of 
hypersensitivity in the area of the medial malleolus and 
plantar arch, resulting in pain at work and with exercise.  
The examiner assessed that the veteran needed a walking 
program, but he apparently could not tolerate one.  
Accordingly, pain control intervention was recommended.  

In March 1995 the veteran underwent nerve block treatments at 
VA facilities for left foot pain.  

In an August 1995 VA Form 9 the veteran reported that a VA 
medical center had issued pain medication for his gunshot 
wound residuals.  He added that the condition had grown worse 
and affected all his activities, with limited motion of the 
leg and constant pain.  

At a RO hearing in January 1996, the veteran testified, in 
pertinent part, to the severity of residuals of a left leg 
gunshot wound.  He stated that he worked at an industrial 
plant performing cleanup work, which required a lot of 
walking and standing.  He testified that the length of time 
working varied, but just the night prior he worked for "17 
hours."  He testified that he worked essentially seven days 
per week.  He reported that the work affected his ankle, 
calf, and his whole leg.  He testified that he had received 
no treatment for his residuals of left lower extremity 
gunshot wound since early April 1995.  He testified that the 
gunshot wound residuals impaired his calf muscle strength and 
functioning, such that he could not jump when playing 
basketball and could not run.  He added that the condition 
simply bothered him, and he could barely stand for five or 
ten minutes without pain and considerable swelling.  He added 
that it took time for the swelling to go down when he propped 
the foot up.  He also testified to coldness, pain, numbness, 
and discoloration affecting the left leg and foot.  He 
testified that he attempted to have additional treatment of 
the gunshot wound residuals, but he had difficulty scheduling 
VA treatment appointments.  He also testified to past nerve 
block treatments.  He testified that he had an elastic 
stocking to wear for the left leg, and that he wore the 
stocking but it made the condition worse because it cut off 
circulation. 

Private X-rays of the left foot and ankle taken in February 
1997 revealed a distal tibia deformity compatible with healed 
trauma, a threaded screw transfixing the distal tibia.  

At a February 1997 VA orthopedic examination, the veteran 
complained of chronic burning pain, and a pins and needles 
sensation in the left lower extremity which extended from the 
left calf region down to the medial aspect of the left ankle 
and the entire plantar surface of the foot.  Weight bearing 
was reportedly painful.  

On examination, the veteran walked with a limp on the left, 
walking on the lateral border of the left foot.  There was a 
well-healed surgical scar on the medial aspect of the left 
ankle.  The examiner noted a medial anterior mid calf entry 
scar and an exit scar at the lateral mid lower left leg.  The 
area skin was somewhat shiny.  There was rather marked 
tenderness to palpation, including light touch, over the 
lower leg from entrance scar to the medial malleolus and over 
the entire plantar surface of the foot.  The examiner 
assessed, in pertinent part, status post gunshot wound to the 
left leg with residuals of reflex sympathetic dystrophy.  The 
examiner opined that the primary residual of the gunshot 
wound was the development of left lower extremity reflex 
sympathetic dystrophy which was refractory to treatment.  The 
examiner noted that the gunshot wound was through an through 
in nature, without bony structural damage.

At a March 1997 VA neurological examination, the veteran's 
history of gunshot wound was noted.  The veteran complained 
of pin sticking sensation in the bottom of the left foot 
since that time.  The veteran also complained of difficulty 
standing in one spot, dragging the left leg, and being unable 
to walk long.  He complained of constant pain mainly on the 
bottom of the left foot, and also on the medial side of the 
left leg and calf region.  He also complained that any time 
he arose to his feet he had swelling in the left leg, and 
hyperesthesia on the medial side of the foot such that he 
could not touch the foot.  He also complained of perceived 
weakness in the left foot and leg region.  He reported that 
this constant pain prevented him from sleeping, and that he 
awoke with burning type pain which grew worse with standing.  

On examination the examiner noted that the gunshot wound was 
in the left calf region, with bullet entry at the middle 
surface of the middle part of the left leg and exit at the 
lateral side.  The veteran reportedly dragged and limped with 
his left leg.  He was unable to walk on his heels and toes or 
to perform tandem gait.  There was no evidence of significant 
atrophy.  The veteran declined to move his left lower 
extremity against resistance secondary to pain.  Deep tendon 
reflexes in left leg were +3 at the knee and +2 at the ankle.  
Plantars were downgoing.  There was decreased pinprick 
sensation in the left foot, decreased vibratory sensation in 
the left ankle, and hyperesthesia at the bottom of the left 
foot.  The examiner assessed pain and burning sensations in 
the left foot, and at the medial aspect of the left leg near 
the calf region, status post left leg gunshot wound.  The 
examiner noted that the pain, suggestive of neuralgia, was 
not in any particular neural distribution or dermatomal 
pattern and was not typical reflex sympathetic dystrophy.  A 
nerve conduction examination was recommended.  

Nerve conduction testing in April 1997 revealed normal left 
tibial distal motor latency with reduced amplitude.  The 
tester noted that the swelling and pain were present in the 
left ankle, and the veteran could not continue the test.  

In May and June, 1997, a VA physician reviewed the claims 
folder and provided opinions regarding the gunshot wound 
residuals.  Based on the medical record, he noted that the 
veteran had no appreciable difficulties with the left lower 
extremity prior to the inservice gunshot wound to the leg, 
with subsequent persistent neurological pain and paresthesias 
related to nerve injury caused by the gunshot wound.  The 
reviewing physician further noted that two VA physicians 
diagnosed reflex sympathetic dystrophy, whereas a third 
physician noted that the symptoms presented were not typical 
for that disorder.  The reviewing physician opined that the 
veteran had causalgia, a form of neuralgia, and that he 
should be rated as such under 38 C.F.R. § 4.124.  The 
reviewing physician also noted that the veteran had been 
shown by venous duplex ultrasound to have reflux and 
sluggishness in the left popliteal and pedal veins, as well 
as left great toe weakness, which the reviewing physician 
attributed to his gunshot wound residuals.  The physician 
equated this with phlebitis with persistent edema.

At a September 1999 VA neurological examination the veteran 
complained of hypersensitivity of the foot, and an inability 
to stand comfortably more than two to three minutes.  He also 
complained of some left lower extremity swelling.  The 
veteran took no medications for treatment of the wound.  On 
examination the veteran showed full and equal lower extremity 
strength.  Deep tendon reflexes were intact and symmetrical.  
The examiner saw no significant left lower extremity 
swelling, temperature elevation, discoloration, sweating 
abnormalities or skin changes.  There was hypalgesia to 
pinprick which roughly followed the medial plantar nerve, and 
hyperpathia to light touch in the same distribution.  The 
examiner assessed a neuropathy in the distribution of the 
terminal branch of the posterior tibial nerve in a medial 
plantar distribution, supported by both subjective complaints 
and objective findings.  The examiner found nothing 
consistent with reflex sympathetic dystrophy, inclusive of 
skin changes, temperature changes, or hair loss.  

At an April 2001 VA neurological examination the veteran 
complained of left lower extremity swelling, and a prickly, 
painful sensation primarily along the medial aspect of the 
left foot and under the sole.  This sensation was described 
as persistent, unpleasant and causing a loss of sleep.  The 
veteran denied receiving treatment since September 1999.  

On examination the peripheral pulses were full and intact.  
Reflexes were intact and symmetrical.  Babinski's sign was 
negative.  The feet were warm and no trophic changes were 
observed.  There was a normal hair and nail pattern, and no 
discoloration or sweating abnormality.  There was mild left 
ankle swelling and a minor limitation of motion.  There was 
hypalgesia to pinprick and hyperpathia to light touch more or 
less following the medial plantar nerve, a terminal branch of 
the tibial nerve.  The examiner concluded that there was no 
evidence to support a diagnosis of reflex sympathetic 
dystrophy, though there was a neuropathy consistent with the 
veteran's complaints of pain in that region.  The examiner in 
effect assessed this as a permanent neurological condition 
associated with the gunshot wound.  

At a May 2001 VA examination of the veteran's feet his 
complaints were essentially unchanged.  Physical examination 
revealed left knee motion from zero to 130 degrees, with 
complaints of calf pain during testing.  There was tenderness 
to palpation in the left calf area.  Calf measurements were 
symmetric.  Ankle and calf pain was reported during range of 
ankle motion studies.  The veteran could only heel-toe walk 
for a few steps, with pain and limp intensifying on the left, 
and he could only perform a partial squat with complaints of 
left calf pain.  The examiner assessed that pain did, to some 
degree, limit functioning, and that pain could additionally 
limit functioning during flare ups.  The examiner opined, 
however, that he could not, with any medical certainty, 
ascertain the degree of limitation beyond what was already 
observed.   

At a February 2002 travel Board hearing, the veteran 
testified to increases in pain symptoms associated with his 
residuals of a gunshot wound to the left lower extremity.  He 
added that prolonged standing was difficult, and for relief 
he would pace or sit and elevate the leg and use ice packs if 
possible.  He reported that he had swelling when he stood 
still.  He equated the swelling in the left lower extremity 
with a cantaloupe, as compared to a tennis ball on the right 
side.  In reference to skin changes, he added that the skin 
of the calf might be at times a little red or blue.  He 
testified that the gunshot wound was in the lower part of his 
calf, though nearly mid-way up the ankle.  He testified that 
he had constant calf pain, and at times, a prickly feeling at 
the bottom of the foot as if it were asleep.  He complained 
of extreme sensitivity to touch at the bottom of his foot.  
He explained that his foot tingling was worse when sitting or 
when standing in one place.  He added that he also had a lot 
of left ankle stiffness.  He denied using medication for his 
disorder, but he blamed this on the inadequacy of the VA 
medical care.  The veteran testified that he currently worked 
on a boat, and he missed some work due to wound residuals.  

Also at the hearing, his fiancée testified that the veteran 
always complained about his leg, including about swelling or 
tingling in the foot.  She added that though the veteran 
drove to the hearing, he complained about his condition 
during the entire trip.  

Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Following the RO's 
determination of the veteran's claim, VA issued regulations 
implementing the VCAA.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The VCAA and the implementing 
regulations pertinent to the issues on appeal are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

In this case, because all necessary assistance and notice has 
been provided to the veteran, remanding to afford the RO an 
opportunity to consider the claims in light of the 
implementing regulations would serve to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

In this respect, following the December 1996 remand, several 
recent VA examinations, including the most recent April and 
May of 2001 VA examination benefited by a through review of 
the claims folder and the veteran's disability.  The veteran 
has reported treatment at VA facilities, and these records 
have been obtained.  With testimony at two hearings the 
veteran detailed the contentions and facts supportive of his 
claim.  He did not then inform of additional medical records 
not already contained in the claims folder.  A Supplemental 
Statement of the Case issued in October 2001 informed the 
veteran of evidentiary bases by which he might be afforded a 
higher disability evaluation for his gunshot wound residuals.  
Based in large measure on the exhaustive medical development 
undertaken by the RO, about which the veteran has been amply 
informed, the Board discerns no reasonable possibility that 
further development would advance the veteran's claim.  The 
Board is satisfied that the facts relevant to these claims 
have been properly developed and there is no further action 
which should be undertaken to comply with the provisions of 
the VCAA or the implementing regulations.

Further, the Board has reviewed the medical statements of 
treating VA physicians as well as statements of the VA 
medical examiners, including most recently in April and May 
of 2001, and finds that their findings provide sufficient 
evidence for an evaluation of the veteran's service-connected 
gunshot wound residuals for rating purposes, including 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  DeLuca v. Brown,  8 Vet. App. 202 (1995). 

Additionally, the Board finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award an 
increased evaluation for his gunshot wound residuals.  The 
veteran further was provided adequate notice that VA would 
help him secure evidence in support of his claim if he 
identified that evidence.  Additionally, he was provided 
notice of, and he did report for, a VA examination to help 
determine the current nature and extent of his disorder.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award an increased evaluation, 
as well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the appellant as available, but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 2002 U.S. 
Vet. App. Claims LEXIS 443 (June 19, 2002). 

Finally, the Board is also satisfied that development 
requested in the December 1996 remand has been satisfactorily 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Hence, the Board will address the merits of the claim.

The veteran contends that his service-connected residuals of 
gunshot wound to the left calf are more severe than the 
current rating indicates.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board attempts to determine the extent 
to which the veteran's disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where disabilities overlap in their resulting physical 
impairment and effect on functioning or where multiple 
diagnoses are assigned for the same disability, evaluation of 
the same (overlapping) disability under various diagnoses 
(and hence with multiple ratings) is to be avoided.  38 
C.F.R. § 4.14.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated  
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain,  
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through  atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from  
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle  
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

Ratings based on limitation of motion do not subsume 38 
C.F.R. §§ 4.40 or 4.45 as they relate to functional loss and 
pain on movement, and that the provision of 38 C.F.R. § 4.14 
(avoidance of pyramiding) does not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  DeLuca.

The veteran's gunshot wound to the left lower extremity is 
currently assigned a 30 percent rating under the provisions 
of 38 C.F.R. § 4.104, Diagnostic Code 7121 (post phlebitic 
syndrome), as well as the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8725, for posterior tibial nerve neuralgia.  

Under Diagnostic Code 7121, where the condition is 
asymptomatic with palpable or visible varicose veins, a 
noncompensable rating is assigned.  Where there is 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery, a 10 percent rating is assigned.  Where there is 
persistent edema, incompletely relieved by elevation of the 
extremity, with our without beginning stasis pigmentation or 
eczema, a 20 percent rating is assigned.  Where there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration, a 40 percent rating is 
assigned.  Higher ratings may be assigned for still more 
severe symptoms.  38 C.F.R. §  4.104, Diagnostic Code 7121.

Under Diagnostic Code 8725, where neuralgia is mild or 
moderate a 10 percent rating is assigned, and where severe a 
20 percent rating is assigned.  Where the neuralgia is 
complete, affecting all muscles of the sole of the foot, 
frequently with painful paralysis that is causalgic in 
nature, precluding toe flexion, weakened adduction and 
impaired plantar flexion of the foot, a 30 percent rating is 
assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8725.

In this case, the record shows that the appellant suffers 
from fairly regular swelling that is generally incompletely 
relieved by elevation of the left leg.  At no time, however, 
has the clinical evidence showed persistent edema with statis 
pigmentation or eczema.  As such, under the provisions of 38 
C.F.R. § 4.104, Diagnostic Code 7121, more than a 20 percent 
evaluation is not warranted.  

With respect to the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8725, the appellant does present wound 
related neurological dysfunction.  Notably, however, while 
sensory study showed hypalgesia and hyperpathia to light 
touch, any neurological impairment was not productive of 
impaired left lower extremity reflexes.  Further, disuse 
atrophy due to nerve injury is not evident.  Accordingly, the 
Board finds that the neuralgia is at best not more than 
moderate in nature, and that there is no indication that any 
neurological impairment is productive of complete paralysis 
precluding toe flexion, and causing weakened adduction and 
impaired plantar flexion of the foot.  As such, an evaluation 
in excess of 10 percent under the provisions of 38 C.F.R. § 
4.124a, is not in order.

In light of the foregoing, the clinical record shows that 
since July 16, 1994, the veteran's left leg gunshot wound 
residuals have not been productive of more than a 30 percent 
disability evaluation.  As such, an increased evaluation is 
not in order, and the benefit sought on appeal is denied.

In reaching this decision the Board considered whether a 
rating based on limitation of motion would result in a higher 
evaluation.  Here, however, the appellant does not show left 
ankle ankylosis due to the gunshot wound, and hence, an 
increased evaluation is not in order under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2001).  Likewise, 
leg extension is not limited to 30 degrees due to the gunshot 
wound, and left knee ankylosis at a position in flexion 
between 10 and 20 degrees is not shown due to the wound.  As 
such, an increased evaluation is not in order under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261 
(2001).

Turning to whether an increased evaluation may be assigned 
under the provisions of 38 C.F.R. § 4.73, the Board notes 
that in July 1997 the rating criteria for muscle injuries set 
forth at 38 C.F.R. § 4.56 was changed.  Under the old 
regulation a gunshot wound trauma is characterized as a 
moderately severe muscle injury when there is a through and 
through wound with debridement or prolonged infection, or 
sloughing of soft parts and intermuscular cicatrization was 
required.  Service records should show hospitalization for a 
prolonged period in service for a wound of severe grade, and 
evidence of unemployability as a result of inability to keep 
up with work should be considered.  Objective findings should 
include a relatively large entrance, and if present, exit 
scar, so situated as to indicate the track of a missile 
through important muscle groups, moderate muscle loss, and 
tests of strength producing positive evidence of marked or 
moderately severe loss.

A severe muscle injury involved a through and through or deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  Objective 
findings were similar to the revised criteria set forth 
below.  See 38 C.F.R. § 4.56(c) (1996).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  See 38 
C.F.R. § 4.56(a), (b) (2001)

A moderately severe disability of the muscles anticipates a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of a 
prolonged hospitalization for treatment of the wound with a 
record of cardinal symptoms consisting of loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of a loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d) (2001).

Under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 
5311 (1996) and (2001), a moderate muscle injury warrants a 
10 percent evaluation, whereas a moderately severe injury 
warrants a 20 percent evaluation.

In this case, however, while the veteran did sustain a 
through and through wound, thus giving rise to evidence of a 
moderate wound, since July 16, 1994, no evidence of prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring has been shown.  Thus, the wound is not moderately 
severe in nature.  Moreover, following his injury, the 
veteran did not undergo a prolonged period of hospitalization 
for treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, a lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  To the extent that fatigue-pain is 
shown, that pain has been associated with neuralgia, not a 
muscle injury.  As such, under both the old and the new 
regulations, the Board does not find that 38 C.F.R. § 4.73 
provides a basis for an evaluation in excess of the 30 
percent assigned.

A separate compensable rating is not warranted for tender and 
painful scars under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001), because neither the exit nor the entry wound scars 
have been separately distinguishable as being tender and 
painful, as distinct from the calf region tenderness for 
which the veteran has already been assigned the 30 percent 
rating under Diagnostic Code 8725.  

Finally, while the veteran's claim has been reviewed towards 
the possibility of assigning a staged rating, at no time 
since July 16, 1994 has greater disability than that found by 
the Board been clinically manifested.  As such, a staged 
rating is not in order.  Fenderson v. West, 12 Vet. App Vet. 
App. 119 (1999).

Therefore, the benefit sought on appeal is denied.

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a left lower extremity gunshot wound at any time 
since July 16, 1994 is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

